Citation Nr: 0605357	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-28 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the coccyx. 

2.  Entitlement to service connection for a chronic 
respiratory condition, to include chronic obstructive 
pulmonary disease (COPD). 


REPRESENTATION

Veteran represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1941 to January 
1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims on appeal has been 
obtained by the RO to the extent that was possible.

2.  The service medical records are not available through no 
fault of the veteran; however, almost 60 years have elapsed 
since his discharge from service and there is no medical or 
X-ray evidence of a fracture of the coccyx or residuals of 
same, nor is there any competent opinion that links such to 
service.

3.  A respiratory condition, to include COPD, is not shown by 
the medical evidence of record until well over 50 years post-
service and there is no competent opinion of record that 
suggests a nexus between a current respiratory disease and 
service. 


CONCLUSIONS OF LAW

1.  Claimed residuals of a fracture of the coccyx were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

2.  A respiratory condition, to include COPD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
1110, 5102, 5103, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received letter notification 
prior to the initial unfavorable agency decision in September 
2003.  The RO provided the veteran with letter notice to his 
claim for service connection in letters dated June 2003 and 
March 2005, which informed him that he could provide evidence 
or location of such and requested that he provide any 
evidence in his possession.  Additionally, a June 2004 
statement of the case (SOC), and September 2004 and May 2005 
supplemental statements of the case (SSOC) provided the 
veteran with a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
The notification letters, SOC, and SSOC's specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send records pertinent to 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The veteran's entrance, separation and service medical 
records are missing and appear to have been destroyed in a 
fire at the National Personnel Records Center in St. Louis, 
Missouri in July 1973.  Under such circumstances, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).  

In the present case, the veteran reported that he had been 
treated by private physician Dr. J.H and the Sierra Vista 
Hospital.  There are records from Dr. J.H. and treatment 
records from the Sierra Vista Hospital of record.  All 
identified medical evidence has been obtained to the extent 
that is possible.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based on a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifested during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

The veteran claims that he currently has residuals of an in-
service fracture of the coccyx.  While his service medical 
records are not available and there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule as a result(Cuevas, supra; O'Hare, supra), the 
veteran has not submitted any evidence or information to 
support his assertions.  There is no medical or X-ray 
evidence of the claimed disability.  Even if currently 
present, as explained in the analysis below, the Board finds 
that, in the absence of any relevant medical or X-ray 
findings relating to a fracture of the coccyx for almost 60 
years after service, and with no competent evidence 
suggesting a link between such and service, there no duty to 
provide a medical examination or opinion at this late stage.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As to the veteran's claim for service connection for a 
respiratory condition, to include COPD, while there is 
medical evidence of a current diagnosis of COPD, lung disease 
was not apparent until recent years, decades after the 
veteran's World War II service, and there is no competent 
evidence linking his COPD to service.  Thus, even though 
there is no VA examination of record, given the fact that 
well over 50 years elapsed between service and the initial 
diagnosis of COPD, and in the absence of any competent 
opinion suggesting the contended causal link, there no duty 
to provide a medical examination or opinion with respect to 
this matter.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); Wells, supra. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran seeks service connection for a fractured coccyx 
and a respiratory condition, to include COPD.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection. 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Fracture of the Coccyx

The veteran contends, in essence, that he sustained a 
fracture of his coccyx or tailbone while on active duty and 
that he continues to have residuals of that injury.  The 
veteran's wife asserts that her husband incurred the in-
service trauma while riding in a vehicle.  She recalls that 
he was taken to the base dispensary where he had an X-ray, 
which revealed a fractured coccyx.  It is contended on behalf 
of and by the veteran that records from his hospitalization 
in May 2004 show a fracture of the coccyx.  

As previously noted, there are service medical records 
associated with the claims folder.  It is apparent from the 
record that they were destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in July 1973.  
Surgeon General's records associated with the claims file do 
not show any findings relating to an injury or fracture of 
the coccyx.  There is no post-service medical or X-ray 
evidence of record that shows a fracture of the coccyx or 
residuals of same.

Service personnel records show that the veteran was a combat 
engineer and served in the Asiatic Pacific Theater during 
World War II.  However, as his claimed low back injury 
occurred while stationed in Texas, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable to this claim.  

In support of his statement that he currently has a fractured 
coccyx, or the residuals of a fractured coccyx, the veteran 
has submitted private medical records from Sierra Vista 
Regional Medical Center from May 2004.  These records show 
that the veteran has been diagnosed with mild to moderate 
degenerative disc disease with spondylosis, facet arthritis 
with moderate L4-L5 central stenosis, mild to moderate L3-4 
multifactorial central stenosis, degenerative change along 
the sacroiliac joints, osteoporosis, L4 compression, and mild 
scoliosis.  These records do not show a current diagnosis of 
a fracture of the coccyx or treatment for residuals of the 
claimed fracture.     

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The CAVC has held that a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability or diagnosis of a disease, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this case, the medical and X-ray 
evidence of record do not show the claimed disability but, as 
explained below, even if currently present, the absence of 
any relevant findings for so many years weighs heavily 
against the claim. 

The veteran asserts that since his service medical records 
were destroyed, his and wife's statements should be 
considered as persuasive evidence of the alleged injury.  
However, while the veteran and his wife are competent to 
report that on which he or she has personal knowledge of, as 
laypersons, they are not competent to offer medical opinion 
regarding the diagnosis or etiology of the claimed disability 
as there is no evidence of record that the veteran or his 
wife has specialized medical knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board assigns little probative weight to the 
statements that an in-service injury resulted in a fracture 
of the coccyx, considering that "the connection between what 
a physician said and the layman's account of what he 
purportedly said," when filtered through a "layman's 
sensibilities" is "attenuated and inherently unreliable."  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also 
Dean v. Brown, 8 Vet. App. 449 (1995).
  
To the extent that the veteran is now contending that he had 
problems continually after service, his contentions are 
outweighed by the negative post-service medical evidence.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].

The veteran's representative points to MRI and bone scan 
findings recorded in May 2004 indicating a possible fracture 
of the sacrum and probable post-traumatic changes involving 
the right posterior ribs.  However, a fracture of the coccyx 
was not identified at that time.  Moreover, even if present, 
the primary impediment to a grant of service connection here 
is the absence of any relevant medical or X-ray findings for 
so many years post-service.  Simply put, there would still 
be a gap of more than 57 years between service and the first 
indication of the post-traumatic X-ray findings in question. 

As previously noted, there is no duty to obtain an 
examination or medical opinion with respect to the claim of 
service connection for the veteran's fractured coccyx or the 
residuals of a fractured coccyx because almost 60 years have 
elapsed since the veteran's discharge from service.  That 
is, while the service medical records were destroyed through 
no fault of the veteran, there is no medical or X-ray 
evidence of a fracture of the coccyx or residuals of same of 
record; no radiological evidence of any post-traumatic 
changes near the coccyx until approximately 57 years after 
service; no competent opinion that links residuals of an 
injury involving the coccyx to service, and the veteran has 
not indicated that there is any such evidence to obtain.  
Given the number of years that have elapsed since service, 
there is no duty to provide a medical examination or to 
obtain a medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4);Wells, supra.

The Board is cognizant of the heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule (Cuevas, 
supra; O'Hare, supra), but in the absence of any relevant 
medical or X-ray findings relating to a fracture of the 
coccyx for almost well over 50 years after service, and with 
no competent evidence suggesting a link between the alleged 
injury and a current disability, the preponderance of the 
evidence is against the claim.

The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  38 U.S.C.A. 
§ 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  In view of the foregoing, service connection for 
claimed residuals of a fracture of the coccyx is not 
warranted.  




Chronic Lung Disease

The veteran seeks service connection for a respiratory 
condition, to include COPD, which he claims began during 
service.  He specifically contends that he waded in and out 
of a river, and subsequently experienced periodic attacks of 
lung congestion and difficulty breathing while on active 
duty.  He recalls that he saw physicians post-service for 
treatment for his condition, but the records are destroyed or 
the physicians are deceased.  

The service personnel records show that the veteran was a 
combat engineer and served in the Asiatic Pacific Theater 
during World War II.  However, as previously noted with 
respect to the low back injury, the incident resulting in 
claimed lung congestion and shortness of breath occurred 
during stateside duty (in Louisiana).  Accordingly, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable to 
this claim.  

As previously noted, there are no service medical records 
associated with the claims folder as they appear to have been 
destroyed in a fire at the National Personnel Records Center 
in St. Louis, Missouri in July 1973.  Surgeon General's 
records are associated with the claims file but they do not 
show any findings related to a respiratory condition, to 
include COPD. 

Treatment records from Dr. J.H. and Sierra Vista Regional 
Medical Center show a current diagnosis of COPD.  

As COPD was first documented after service in 2003, the 
remaining question is whether the evidence establishes that 
COPD can be linked to service.  38 C.F.R. §§ 3.303(b).  The 
Board notes that under 38 C.F.R. § 3.303(b), this nexus 
requirement can be satisfied for a "chronic" condition when: 
(1) a chronic disease manifests itself in service and the 
veteran currently has the same condition; or (2) a disease 
manifests itself in service but is not identified until 
later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

There is no medical or X-ray evidence of a respiratory 
disease, to include COPD, until well over 50 years post-
service.  There is also no evidence of continuity of 
symptomatology.  The veteran and his wife claim that he has 
experienced ongoing respiratory problems and treatment since 
separation.  The veteran's wife further alleges that her 
husband was seen in 1946 or 1947 for breathing trouble by Dr. 
A.B.  The veteran recalls receiving treatment beginning 
during that time, but he indicates that the records are 
unavailable and the doctors are deceased.  

The veteran does not provide evidence of any treatment for 
his condition until December 2003 or decades after his 
separation from service.  Therefore, there is not a showing 
of continuity of related symptomatology after discharge.  
Savage v. Gober, 10 Vet. App. 495-98, Caldwell v. Derwinski, 
1 Vet. App. 469.  As far as the recollection of medical 
findings or a relevant diagnosis proximate to service is 
concerned, as noted above, the connection between what a 
physician said and the layman's account of what he 
purportedly said, when filtered through a "layman's 
sensibilities" is attenuated and inherently unreliable.  
Robinette, supra; Dean, supra.  Accordingly, the lay 
statements are of little if any probative value and are far 
outweighed by an absence of any relevant findings for so many 
years post service and by the fact that the veteran did not 
file a claim until recent years.

With respect to negative evidence, the Court of Appeals for 
Veterans Claims has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999); Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

The veteran and his wife have contended that his COPD is 
related to service.  As previously noted, this determination 
is not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's and his wife's 
lay assertions, they are far outweighed by the absence of any 
relevant clinical or X-ray findings for so many years post-
service.  

In summary, a respiratory condition, to include COPD, is not 
shown by the medical evidence of record until decades post-
service and there is no competent opinion of record that 
suggests a nexus between a current respiratory disease and 
service. 
The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for a respiratory condition, to 
include COPD.  The doctrine of reasonable doubt has been 
considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.  
Accordingly, service connection for a chronic respiratory 
disorder, to include COPD, is not warranted.  


ORDER

Entitlement to service connection for residuals of a fracture 
of the coccyx is denied.

Entitlement to service connection for a chronic respiratory 
condition, to include COPD, is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


